DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Specification	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0310493 (“Kim”).	3
IV. Claim Rejections - 35 USC § 103	6
A. Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2019/0181198 (“Son”).	6
B. Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2018/0294328 (“Kanaya”).	8
V. Response to Arguments	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Specification
While the changes to the specification submitted in the substitute specification filed 05/04/2021 appear to be acceptable, it has not been entered because it does not conform to 37 CFR 1.125(b) because it is not “accompanied by a statement that the substitute specification includes no new matter.” 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0310493 (“Kim”).

1. (Currently Amended) An organic light-emitting diode (OLED) display panel [Figs. 1, 7; ¶¶ 45, 77], comprising: 
[1] a substrate 110/120/130 [¶¶ 56-57]; 
[2a] a driving circuit layer 140/200 [¶¶ 56-57] disposed in close contact with the substrate 110/120/130, the driving circuit layer 140/200 comprises 
[2b] an active layer 221, 222 [¶ 62],
[2c] a first via GR1, GR2 [¶ 56] corresponding to a bending area BA1, BA2 [¶¶ 51, 56] of the driving circuit layer 140/200, and 
[2d] a flexible material layer 291, 292 [¶ 62] provided in the first via GR1, GR2; 
[3] a planarization layer 300 [¶ 56] disposed on the driving circuit layer 140/200 in a direction away from the substrate 110/120/130; 
[4] a light-emitting functional layer 400 [¶ 56] disposed on the planarization layer 300 in a direction away from the driving circuit layer 140/200; and 
[5] an auxiliary water-oxygen barrier layer 250 [¶¶ 65, 67] disposed between the light-emitting functional layer 400 and the substrate 110/120/130,
[6] wherein the auxiliary water-oxygen barrier layer 250 is spaced apart from the active layer 221, 222 [as shown in Fig. 7].  
With regard to feature [5] of claim 1, Kim states that the “second inorganic insulation layer 250” is made from, e.g., “silicon oxide (SiOx), silicon nitride (SiNx), or the like” (Kim: ¶ 67), which are the same materials indicated in the Instant Application forming the water-oxygen barrier function (Instant Specification: p. 4, ¶ 16).  Given the same materials are used in the same way as in the Instant Application, it is held, absent evidence to the contrary, that the “second inorganic insulation layer 250” inherently functions as the claimed “auxiliary water-oxygen barrier layer”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.
With regard to claim 2, Kim further discloses, 
250 is disposed between the substrate 110/120/130 and the flexible material layer 291, 292.  
With regard to claims 3-5, Kim further discloses,
3. (Currently Amended) The OLED display panel of claim 2, wherein the auxiliary water-oxygen barrier layer 250 is disposed around the flexible material layer 291, 292 and forms an opening in a direction away from the substrate 110/120/130.  
4. (Original) The OLED display panel of claim 3, wherein 
the auxiliary water-oxygen barrier layer 250 is disposed in the bending area BA1, BA2, and 
the auxiliary water-oxygen barrier layer 250 extends from sides of the opening to an edge 26of a display area DA1, DA2 [¶ 48] of the OLED display panel and an edge of the OLED display panel [as shown in Figs. 1 and 7].  
5. (Original) The OLED display panel of claim 4, wherein 
[1] the auxiliary water-oxygen barrier layer 250 is disposed on the display area and the bending area BA1, BA2 [as shown in Figs. 1 and 7], and 
[2] the auxiliary water-oxygen barrier layer 250 extends from sides of the opening to the edge of the display area DA1, DA2 and the edge of the OLED display panel [as shown in Figs. 1 and 7], 
[3] the auxiliary water-oxygen barrier layer 250 is provided with a second via [not labeled but shown in layer 250 where the source/drain layer 281, 282 is formed; ¶ 62] corresponding to the display area DA1, DA2 [as shown in Fig. 7], and 
[4] the second via is for a source/drain electrode 281, 282 [¶ 62] of the driving circuit layer to pass through [as shown in Fig. 7].  
Again, the claimed “opening” is disclosed in Kim to every extent that it is disclosed in the Instant Application. 
With regard to claim 10, Kim further discloses,
10. (Original) The OLED display panel of claim 1, wherein the auxiliary water-oxygen barrier layer 250 is made of at least one of silicon oxide, silicon nitride, and silicon oxynitride [¶ 67].

Claim 11 is distinguished from claim 1 only in requiring the OLED display panel of claim 1 to be included in an “organic light emitting diode (OLED) display device”, which is disclosed in Kim: “the flexible display device according to embodiments may be applied to a display device included in a computer, a notebook, a mobile phone, a smartphone, a smart pad, a PMP, a PDA, an MP3 player, or the like” (Kim: ¶ 109).  Thus Kim discloses each of the features of claim 13.
Claims 12-15 and 20 recited identical features to claims 2-5 and 10, respectively, but depend directly or indirectly from claim 13.  As such, all of the features of claims 12-15 and 20 have been addressed above.  Thus Kim discloses each of the features of claims 12-15 and 20.

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2019/0181198 (“Son”).
Claim 6 reads,
6. (Original) The OLED display panel of claim 2, wherein the driving circuit layer comprises 
[1] a buffer layer and a first gate insulation layer, 
[2] a step of the flexible material layer is provided at an interface corresponding to the first gate insulation layer and the buffer layer, and 
[3] sides of the auxiliary water-oxygen barrier layer extend to the step.  

With regard to claim 6, Kim further discloses,
6. (Original) The OLED display panel of claim 2, wherein the driving circuit layer 140/200 comprises 
[1] a buffer layer 210 [¶ 63] and a first gate insulation layer 230 [¶ 65], 
[2] … the flexible material layer 291, 292 is provided at an interface corresponding to the first gate insulation layer 230 and the buffer layer 210, and 
[3] sides of the auxiliary water-oxygen barrier layer 250 extend to the …[interface].  
Kim does not teach that there exists a step at the interface between the first gate insulation layer 230 and the buffer layer 210, thereby resulting in the claimed “step of the flexible material layer” at the interface corresponding to the first gate insulation layer 230 and the buffer layer 210.
Son, like Kim, teaches a flexible OLED display (Figs. 2, 3B, 3C, 4A-4C) including OLED diodes and a bending region BA (Son: ¶ 47) including a via GV-1, GV-2 (Son: ¶¶ 112-113) formed in the driving circuit layer DP-CL (Son: ¶ 63).  Also like Kim, Son teaches a substrate BL having a barrier layer BRL and buffer layer BFL and a first gate insulation layer 10 and a second gate insulation layer 20 stacking thereover (Son: ¶¶ 66, 76, 112-113).  Son further teaches that there is a step formed at the interface between the buffer layer BFL and the first gate insulation layer 10, which causes a corresponding step in the flexible material layer 50 (Son: ¶ 95) filling the via GV-1, GV-2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a step at the interface between the buffer layer 210 and the first gate insulating layer 230 of Kim, as taught in Son, because Son teaches that this configuration is suitable for a via formed in the bending area of a flexible display. 
250 of Kim, as well as the flexible material layer 291, 292, have a corresponding step and all of the features of claim 6 are taught by Kim modified according to Son.
This is all of the features of claim 6.
Claim 16 recites the same features as claim 6 but depends from claim 12; therefore, all of the features of claim 16 have been addressed above. 

B. Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2018/0294328 (“Kanaya”).
Claim 7 reads,
7. (Original) The OLED display panel of claim 1, wherein the auxiliary water-oxygen barrier layer comprises 
[1] a first auxiliary water-oxygen barrier layer and a second auxiliary water-oxygen barrier layer, 
[2] the first auxiliary water-oxygen barrier layer is disposed between the flexible material layer and the substrate, 
[3] the second auxiliary water-oxygen barrier layer is disposed between the light-emitting functional layer and the planarization layer and spans from the display area to the bending area, and 
[4] the second auxiliary water-oxygen barrier layer is provided with a third via in the corresponding display area, and 
[5] the third via is for a pixel electrode of the light-emitting functional layer to pass through.  
The prior art of Kim, as explained above, discloses each of the features of claim 1. 
With regard to claim 7, Kim further discloses,
7. (Original) The OLED display panel of claim 1, wherein the auxiliary water-oxygen barrier layer 250 comprises 
[1] a first auxiliary water-oxygen barrier layer 250 and …, 
250 is disposed between the flexible material layer 291, 292 and the substrate 110/120/130, 
[3]-[5] … [not taught] … 
Kim does not disclose the second auxiliary water-oxygen barrier layer disposed between the light-emitting functional layer 400 and the planarization layer 300 and does not consequently teach features [3]-[5], of claim 7.
Kanaya, like Kim, teaches a flexible OLED display (Fig. 3) including OLED diodes 320/324/326 (Kanaya: ¶ 33) and a bending region 208 (Kanaya: ¶ 22) including a via formed in the driving circuit layer (i.e. transistors 306 formed in layers 308, 312; ¶ 36-37).  Kanaya further teaches an auxiliary water-oxygen barrier layer 318 formed directly between the planarization layer 316 and the light-emitting functional layer 320/324/326 and that “spans from the display area to the bending area”, as required by claim 7.  In this regard, Kanaya states, 
[0043] The second inorganic insulating film 318 is disposed on the organic planarization film 316.  Specifically, the second inorganic insulating film 318 is made of dampproof insulating material and disposed on the organic planarization film 316.  For example, the second inorganic insulating film 318 is formed by stacking a nitride film and an oxide film.  The second inorganic insulating film 318 can prevent invasion of water through the organic planarization film 316 into the organic EL film 324.
(Kanaya: ¶ 43; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the oxide/nitride barrier layer 318 taught in Kanaya, directly between the planarization layer 300 and below the light emitting layer 400 of Kim that spans from the display area DA1, DA2 to the bending area BA1, BA2, as also taught in Kanaya, in order to “prevent invasion of water through the organic planarization film [300] into the organic EL film [430]” in Kim, as also taught in Kanaya (supra).  As such, Kanaya may be seen as an improvement to Kim in this aspect.  (See MPEP 2143.)

7. (Original) The OLED display panel of claim 1, wherein the auxiliary water-oxygen barrier layer 250 comprises 
[1] a first auxiliary water-oxygen barrier layer 250 and a second auxiliary layer 318 [of Kanaya], 
[2] the first auxiliary water-oxygen barrier layer 250 is disposed between the flexible material layer 291, 292 and the substrate 110/120/130, 
[3] the second auxiliary water-oxygen barrier layer 318 [of Kanaya] is disposed between the light-emitting functional layer 400 [of Kim] and the planarization layer 300 [of Kim] and spans from the display area DA1, DA2 [of Kim] to the bending area BA1, BA2 [of Kim], and 
[4] the second auxiliary water-oxygen barrier layer 318 [of Kanaya] is provided with a third via [as required for the pixel electrode 410 to connect to the source/drain electrode 282 in Kim; Fig. 7] in the corresponding display area DA1, DA2 [of Kim], and 
[5] the third via is for a pixel electrode 410 [of Kim; Fig. 7] of the light-emitting functional layer 400 to pass through.
This is all of the features of claim 7.

Claim 8 reads,
8. (Currently Amended) The OLED display panel of claim 7, wherein 
the planarization layer is provided with a fourth via, 
the second auxiliary water-oxygen barrier layer is connected to the first auxiliary water-oxygen barrier layer through the fourth via.
Kim shows a fourth via in layers 510 and 530 (Kanaya: Fig. 7, left side of drawing).  As such, Kim does not teach the claimed “fourth via” in the planarization layer 300. 
Kanaya further shows that the planarization layer 316 includes a via layer and that the barrier layer 318 extends from the display area through the via and down into the via within the driving circuit layer (including layer 312).
300 of Kim and to extend Kanaya’s barrier layer 318 through the additional via, as taught in Kanaya’s Fig. 3, resulting in connection to Kim’s first auxiliary barrier layer 250.  The motivation would be to form a barrier layer 318 of Kanaya also over the side wall of the planarization layer 300 of Kim, to thereby entirely seal the planarization layer 300 from water and oxygen ingress, as taught in Kanaya’s Fig. 3.   
This is all of the features of claim 8.

With regard to claim 9, Kim further discloses,
9. (Original) The OLED display panel of claim 7, wherein the auxiliary water-oxygen barrier layer further comprises 
[1] a third auxiliary water-oxygen barrier layer 270 [Kim: ¶ 69; Fig. 7], 
[2] the third auxiliary water-oxygen barrier layer 270 is disposed between the flexible material layer 291 and a second metal layers 282 [¶ 70] of the driving circuit layer 140/200, and 
[3] the third auxiliary water-oxygen barrier layer 270 is connected to the first auxiliary water-oxygen barrier layer 250 [as shown in Fig. 7].  

Claims 17-19 recites the same features as claims 7-9, respectively, but depend from claim 11; therefore, all of the features of claims 17-19 have been addressed above. 

V. Response to Arguments
Applicant’s arguments filed 05/04/2021 have been fully considered but they are not persuasive.  Applicant argues that Kim does not disclose the newly added claim feature that “the auxiliary water-oxygen barrier layer is spaced apart from the active layer” (Remarks: pp. 10-12), which is , nonetheless shown in Fig. 7 of Kim.  As stated in the Non-Final Rejection (mailed 02/08/2021), the auxiliary water-oxygen barrier layer in Kim is formed by 230 and/or 250; therefore, layer 250 alone was always indicated as an option.  As the current rejection reflects, the option in which 250 is taken to be the auxiliary water-oxygen barrier layer meets the new claim feature because it is spaced from the active layer 221, 222.  As such, Applicant’s argument is not persuasive. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814